Title: To Thomas Jefferson from John Parish, 19 July 1793
From: Parish, John
To: Jefferson, Thomas


Hamburg, 19 July 1793. On 6 July he received TJ’s 20 Feb. and 21 Mch. letters, the first with his consular commission from the President. Four days later he presented his credentials to the presiding Burgomaster, who that day submitted them to the Senate, which received them favorably. He encloses translations of the usual form of acceptance they instructed their secretary to draft and the covering letter from the Syndic. He will observe the laws of the United States TJ sent him and encloses his consular bond with two respectable securities duly executed. The European war still rages. France is attacked in every quarter and her troops fight obstinately. Condé has reportedly fallen and it is doubtful that Valenciennes and Mainz can hold out much longer, but the allies will not penetrate far into France because of their financial exhaustion. Complete anarchy reigns there under the current rulers, the livre is reduced to  2d., and without a favorable turn assignats “will be without a Course.” The general opinion seems to be that the war cannot last much longer, but meanwhile it offers ample employment to American ships, who are engaged as soon as they arrive and can get almost any freight their captains ask. He has ordered them not to load any contraband in order to ensure the neutral rights they now enjoy and has imposed mandatory inspection of the registers of captains entering here under American colors as the only method to detect foreign usurpation of the flag. Although the French took a number of Hamburg ships with valuable cargoes after the city, acting on the order of the Diet of Ratisbon, reluctantly requested the departure of the French minister Le Hoc, they allow them to pass unmolested for the present. The shipment of all kinds of grain to France is forbidden here, and the English bring up any vessel they find, friend or foe, carrying any sort of grain or provisions to France. Captain Caleb Earl, master of the Brothers of Philadelphia, was captured on 23 Mch. while carrying wheat to Brest and brought to Portsmouth, where he was detained until 9 June. His cargo was unloaded and his ship was returned here in ballast without payment of freight or demurrage. Johnson, the consul in London, will presumably obtain satisfaction for this. He encloses a report of all American ships entering this port between January and the end of June. Although he could not obtain information on vessels which arrived and cleared prior to the receipt of his appointment, the ship registers now being produced will enable him to send more complete reports every six months.
